Citation Nr: 0012870	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  98-01 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hypertension, coronary 
artery disease, and congestive heart failure, claimed as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from August 1944 to June 
1946.

The instant appeal arose from a September 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Lincoln, Nebraska, which denied a claim to 
reopen a claim for service connection for hypertension.

The Board of Veterans' Appeals (Board) notes that the veteran 
also perfected an appeal as to an increased original rating 
claim for PTSD.  The PTSD claim was remanded by the Board in 
November 1996 for further development.  Thereafter, a March 
1997 rating decision increased the PTSD disability evaluation 
from 10 to 30 percent.  Subsequently, the veteran filed a 
March 1997 written statement which noted that "[a]t this 
time I would like to withdraw my appeal on my service-
connected P.T.S.D. . . . ."  Based on the above, the Board 
construes that written statement as a withdrawal of the issue 
of an increased original rating for PTSD.  38 C.F.R. § 20.204 
(1999).


FINDINGS OF FACT

1.  The veteran is presently diagnosed with hypertension, 
coronary artery disease, and congestive heart failure.

2.  The veteran is service-connected for PTSD.

3.  The record contains a Veterans Health Administration 
(VHA) medical opinion linking the veteran's hypertension, 
coronary artery disease, and congestive heart failure to his 
service-connected PTSD.


CONCLUSION OF LAW

The veteran's hypertension, coronary artery disease, and 
congestive heart failure are proximately due to or the result 
of the service-connected PTSD.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was previously denied for hypertension, 
most recently in a November 1996 Board decision which 
concluded that new and material evidence had not been 
presented to reopen the claim.  However, unlike his previous 
claims of entitlement to service connection for hypertension 
on a direct or presumptive basis, the veteran now claims that 
his hypertension, coronary artery disease, and congestive 
heart failure are due to his service-connected PTSD.  The 
Board finds this situation analogous to the case of Spencer 
v. Brown, 4 Vet App. 283 (1993); aff'd, 17 F. 3d 368 (Fed. 
Cir. 1994) (when a change in law or regulation creates a new 
basis of entitlement to veterans benefits, a claim under the 
new law is a claim separate and distinct from the claim 
previously denied prior to the liberalizing law or 
regulation), as he is currently claiming service connection 
for hypertension, coronary artery disease, and congestive 
heart failure on a new basis.  Accordingly, the Board affirms 
the RO's implicit finding in December 1997 that the veteran 
has filed new claims for hypertension, coronary artery 
disease, and congestive heart failure.  The Board, therefore, 
will proceed with its review of the evidence on a de novo 
basis.  See Spencer, 4 Vet App. at 288-9; Sawyer v. 
Derwinski, 1 Vet. App. 130, 133 (1991).

The veteran contends that service connection is warranted for 
hypertension, coronary artery disease, and congestive heart 
failure because he believes that his PTSD caused these 
disorders.  Under 38 C.F.R. § 3.310(a), secondary service 
connection shall be awarded when a disability "is 
proximately due to or the result of a service-connected 
disease or injury . . . ."  Additional disability resulting 
from the aggravation of a non-service-connected condition by 
a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a) (1999).  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  A claim for secondary service connection, 
like all claims, must be well grounded.  Reiber v. Brown, 7 
Vet. App. 513 (1995).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  In order for a claim to be well grounded, 
there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet. App. 19, 
21 (1993).  

These requirements are satisfied in this case.  Private and 
VA treatment records diagnose the veteran with hypertension.  
Private medical records also diagnose the veteran with 
coronary artery disease and congestive heart failure.  VA 
records show that he is service-connected for PTSD.  An 
October 1997 private medical statement from S. P. Embury, 
M.D., stated that "congestive heart failure and coronary 
artery disease may be connected to post traumatic disorder."  
This statement is sufficient to provide a possible nexus 
between the service-connected PTSD and the hypertension, 
coronary artery disease, and congestive heart failure.

The Board is also satisfied that the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) has been fulfilled.  A VHA expert 
medical opinion has been prepared in connection with this 
claim.  There is no indication that there are other records 
available that would be pertinent to the adjudication of this 
issue.  In adjudicating a well-grounded claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim; or, (2) whether the weight of the "positive" 
evidence in favor of the claim is in relative balance with 
the weight of the "negative" evidence against the claim.  
The appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Highly probative objective "positive" evidence supporting 
the veteran's assertions is represented by the conclusions of 
an expert medical opinion from the Chief Medical Director of 
the VHA in August 1999, as authorized by 38 U.S.C.A. 
§§ 5107(a), 7109 (West 1991) and 38 C.F.R. § 20.901 (1999).  
The August 1999 expert medical opinion was clarified in March 
2000.  The expert medical opinion reports indicated that the 
evidence of record had been reviewed and that medical 
literature had been researched.  The March 2000 expert 
medical opinion concluded that "[i]n light of the above 
information from the medical literature, in my opinion, it is 
at least as likely as not the PTSD contributed to 
hypertension, coronary artery disease, and congestive heart 
failure."  Additional "positive" evidence in this regard 
is the conclusion by the private physician in October 1997, 
mentioned above.

The record does not contain any "negative" clinical 
evidence suggesting that the veteran's hypertension, coronary 
artery disease, and congestive heart failure are not related 
to his PTSD.  Accordingly, the Board finds that there is 
sufficient evidence of record to conclude that the veteran's 
hypertension, coronary artery disease, and congestive heart 
failure are proximately due to or the result of his service-
connected PTSD.  As such, the veteran has established that he 
is entitled to service connection for hypertension, coronary 
artery disease, and congestive heart failure as secondary to 
his service-connected PTSD.  38 C.F.R. § 3.310(a) (1999).  


ORDER

Service connection for hypertension, coronary artery disease, 
and congestive heart failure as secondary to service-
connected PTSD is granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

